DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 16 June 2021, 03 September 2021, 24 November 2021, 21 January 2022, 25 July 2022, and 19 October 2022, were filed after the mailing date of the patent application on 28 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 28 May 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and Claim 12 are unclear because said claims recite “it”, which renders the claim unclear because “it” could refer to any noun that precedes the possessive pronoun.  Furthermore, Examiner is unable to determine whether “it” refers to “the second event” or another noun.  Examiner respectfully suggests amending consistent with Applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 10, 11-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200036427 A1) in view of Wang et al. (US 20200373992 A1; hereinafter referred to as “Wang”).
Regarding Claim 11, Zhang discloses a terminal, comprising a transceiver and a processor coupled with the transceiver (¶46 & Fig. 2, Zhang discloses an electronic device comprising a transceiver and further comprises a processing circuitry coupled with the transceiver), wherein 
the transceiver is configured to report, in a first protocol layer, a first event to a second protocol layer, the first event being used to indicate that quality of a signal in a first signal set q0 is worse than a threshold (¶36 & ¶72-73 & Fig. 4 (S410), Zhang discloses reporting, by a first protocol layer to a second protocol layer of the electronic device, measurement data of a first signal and a second signal indicating the beam quality.  ¶36, Zhang further discloses that the reported measurement data is a beam failure instance.  Examiner correlates a beam failure instance to “a first event”); and 
the processor is configured to, under the condition that occurrence of a second event is determined in the second protocol layer based on an occurrence situation of the first event, determine, in the second protocol layer, a random access sequence for transmission based on a signal reporting situation provided by the first protocol layer about a second signal set ql (¶75 & Fig. 4 (S430), Zhang discloses determining, by the second protocol layer of the electronic device under a condition where a beam failure based upon detected beam failure instances, one or more candidate beams.  ¶8 & ¶33, Zhang further discloses that the one or more candidate beams may be associated with a random access channel (PRACH) in response to determining, by the second protocol layer of the electronic device, a beam failure.  ¶75 & Fig. 4 (S430), Zhang discloses that the determination is based upon reporting of measurement data of a second signal from the first protocol layer of the electronic device.  Examiner correlates a PRACH to "a random access resource for transmission"), wherein the second event is used to indicate that link quality corresponding to the signal in the first signal set q0 is poor enough to meet a second condition (¶74 & Fig. 4 (S420), Zhang discloses beam failure indicates that the link quality is poor enough to perform beam recovery), wherein the first protocol layer is a physical layer and the second protocol layer is a higher layer (¶7, Zhang discloses that the first layer is a physical layer and the second layer is a media access control (MAC) layer).
However, Zhang does not disclose the random access sequence being a contention-based random access sequence or a contention-free random access sequence.
Wang, a prior art reference in the same field of endeavor, teaches the random access sequence being a contention-based random access sequence or a contention-free random access sequence (¶68 & Fig. 3, Zhang teaches that the PRACH, or random access channel, is contention-based.  Examiner notes to Applicant that the broadest reasonable interpretation of alternative limitation is disjunctive, thus a prior art reference only needs to teach a single element to teach the limitation).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring that the random access sequence being a contention-based random access sequence or a contention-free random access sequence as taught by Wang because the efficiency of beam management procedures is improved and recovery time associated with beam failure is reduced (Wang, ¶5).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Zhang in view of Wang discloses the terminal of claim 11.
Zhang further discloses the processor is further configured to determine whether the second event occurs based on a number of occurrences of the first event (¶52, Zhang discloses that the beam failure criterion is based upon a number of beam failure instances reach a beam failure instance threshold); wherein when the number of occurrences of the first event exceeds a constant value, it is determined that the second event occurs (¶52, Zhang discloses that the beam failure is determined, or occurs, when the number of beam failure instances exceeds a beam failure instance threshold).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Zhang in view of Wang discloses the terminal of claim 11.
Zhang further discloses the first event comprises a beam failure instance, and the second event comprises beam failure (¶52, Zhang discloses a beam failure instance and a beam failure).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 15, Zhang in view of Wang discloses the terminal of claim 11.
Zhang further discloses at least one of the following is applied: 
the signal in the first signal set q0 comprises a channel state information reference signal (CSI-RS) (¶72-73 & Fig. 4 (S410), Zhang further discloses that the at least one signal can be a set of signal comprising Channel State Information Reference Signals (CSI-RS)); or, a signal in the second signal set ql comprises a CSI-RS, a synchronization signal/physical broadcast channel (SS/PBCH) block (¶72-73 & Fig. 4 (S410), Zhang further discloses that the at least one signal can be a set of signal comprising Channel State Information Reference Signals (CSI-RS) and Synchronization Signal Blocks (SSB)).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Zhang in view of Wang discloses the terminal of claim 11.
Zhang further discloses each signal in the first signal set q0 is transmitted through a different beam (¶72-73 & Fig. 4 (S410), Zhang discloses the signals can be RSs and SSs associated with one or more Tx beams).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 18, Zhang in view of Wang discloses the terminal of claim 11.
Zhang further discloses the processor is further configured to: 
start a first timer in the second protocol layer (¶9 & ¶79 & Fig. 4 (S420), Zhang discloses starting, by the electronic device, a beam failure recovery (BFR) timer in the second protocol layer); and 
determine, in the second protocol layer, the random access sequence based on the signal reporting situation about the second signal set ql during a duration of the first timer (¶9 & ¶79 & Fig. 4 (S450), Zhang discloses that the determination of a PRACH, transmission of the BFR, and reception of a network response must occur prior to the expiry of the BFR timer).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 20, Zhang in view of Wang discloses the terminal of claim 18.
Zhang further discloses the processor is further configured to: start the first timer in the second protocol layer at a first moment (¶9 & ¶78-79 & Fig. 4 (S440->S450), Zhang discloses that the BFR timer is triggered after determining a beam failure), wherein the first moment comprises a moment at which occurrence of the second event is determined (¶9 & ¶78-79 & Fig. 4 (S440->S450), Zhang discloses that the BFR timer is triggered after determining a beam failure).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang in further view of Turtinen et al. (US 20200328796 A1; hereinafter referred to as “Turtinen”).
Regarding Claim 14, Zhang in view of Wang discloses the terminal of claim 11.
However, Zhang does not disclose the threshold comprises a hypothetical Block Error Ratio (BLER).
Turtinen, a prior art reference in the same field of endeavor, teaches the threshold comprises a hypothetical Block Error Ratio (BLER) (¶5, Turtinen teaches that a beam instance failure condition further comprises a hypothetical PDCCH Block Error Ratio (BLER) threshold).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring that the threshold comprises a hypothetical Block Error Ratio (BLER) as taught by Turtinen because higher-layer beam management, such as beam failure detection or beam candidate detection in a higher layer such as a MAC entity, is improved (Turtinen, ¶14).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang in view of Turtinen in further view of Ng et al. (US 20180219606 A1; hereinafter referred to as “Ng”).
Regarding Claim 17, Zhang in view of Wang disclose the terminal of claim 11.
However, Zhang does not disclose each signal in the first signal set q0 is quasi-colocated with at least one control resource set.
Turtinen, a prior art reference in the same field of endeavor, teaches each signal in the first signal set q0 is quasi-colocated with at least one control resource set (¶5, Turtinen teaches that a radio link monitoring (RLM) reference signal (RS) is quasi-co-located with a demodulation reference signal (DMRS) within a Physical Downlink Control Channel (PDCCH).  Examiner correlates the PDCCH to a set of resources for control information, or CORESET).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring each signal in the first signal set q0 is quasi-colocated with at least one control resource set as taught by Turtinen because higher-layer beam management, such as beam failure detection or beam candidate detection in a higher layer such as a MAC entity, is improved (Turtinen, ¶14).
However, Zhang does not disclose each signal in the second signal set ql is quasi-colocated with at least one control resource set.
Ng, a prior art reference in the same field of endeavor, teaches each signal in the second signal set ql is quasi-colocated with at least one control resource set (¶217, Ng teaches that each synchronization signal block (SSB) is quasi-co-located with a control resource set (CORESET) associated to a Physical Downlink Control Channel (PDCCH)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring each signal in the second signal set ql is quasi-colocated with at least one control resource set as taught by Ng because beam management is more efficient (Ng, ¶56).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, 11, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11083011 (hereinafter referred to as “the ‘011 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 8 of the ‘011 Patent discloses a terminal, comprising a transceiver and a processor coupled with the transceiver (Claim 8 of the '011 Patent discloses a transceiver and a processor), wherein 
the transceiver is configured to report, in a first protocol layer, a first event to a second protocol layer, the first event being used to indicate that quality of a signal in a first signal set q0 is worse than a threshold (Claim 8 of the '011 Patent discloses the transceiver is configured to report, in a first protocol layer, a first event to a second protocol layer, the first event being used to indicate that quality of a signal in a first signal set is poor enough to meet a first condition); and
the processor is configured to, under the condition that occurrence of a second event is determined in the second protocol layer based on an occurrence situation of the first event, determine, in the second protocol layer, a random access sequence for transmission based on a signal reporting situation provided by the first protocol layer about a second signal set ql (Claim 8 of the '011 Patent discloses the processor is configured to, under the condition that occurrence of a second event is determined in the second protocol layer based on an occurrence situation of the first event, determine, in the second protocol layer, at least one of a random access sequence or a random access resource for transmission based on a signal reporting situation provided by the first protocol layer about a second signal set during a duration of the first timer), the random access sequence being a contention-based random access sequence or a contention-free random access sequence (Claim 8 of the '011 Patent discloses the random access sequence being a contention-based random access sequence or a contention-free random access sequence and the random access resource being a contention-based random access resource or a contention-free random access resource), wherein the second event is used to indicate that link quality corresponding to the signal in the first signal set q0 is poor enough to meet a second condition (Claim 8 of the '011 Patent discloses the second event is used to indicate that link quality corresponding to the signal in the first signal set is poor enough to meet a second condition), wherein the first protocol layer is a physical layer and the second protocol layer is a higher layer (Claim 8 of the '011 Patent discloses the first protocol layer is a physical layer and the second protocol layer is a Media Access Control (MAC) layer).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 18, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
Claim 8 of the ‘011 Patent further discloses the processor is further configured to: 
start a first timer in the second protocol layer (Claim 8 of the '011 Patent discloses starting, by the terminal, a first timer in the second protocol layer); and 
determine, in the second protocol layer, the random access sequence based on the signal reporting situation about the second signal set ql during a duration of the first timer (Claim 8 of the '011 Patent discloses determine, in the second protocol layer, at least one of a random access sequence or a random access resource for transmission based on a signal reporting situation provided by the first protocol layer about a second signal set during a duration of the first timer).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 20, Claim 8 of the ‘011 Patent discloses the terminal of claim 18.
Claim 9 of the ‘011 Patent discloses the processor is further configured to: 
start the first timer in the second protocol layer at a first moment (Claim 9 of the '011 Patent discloses starting, by the terminal, the first timer in the second protocol layer at a first moment), wherein the first moment comprises a moment at which occurrence of the second event is determined (Claim 9 of the '011 Patent discloses the first moment comprises one of a moment at which occurrence of the second event is determined).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.
Claims 2-3, 5-6, 12-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11083011 in view of Zhang.
Regarding Claim 12, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
Claim 8 of the ‘011 Patent discloses the processor is further configured to determine whether the second event occurs based on a number of occurrences of the first event (Claim 8 of the '011 Patent discloses the processor is configured to, under the condition that occurrence of a second event is determined in the second protocol layer based on an occurrence situation of the first event).
However, Claim 8 of the ‘011 Patent does not disclose when the number of occurrences of the first event exceeds a constant value, it is determined that the second event occurs.
Zhang, a prior art reference in the same field of endeavor, teaches when the number of occurrences of the first event exceeds a constant value, it is determined that the second event occurs (¶52, Zhang discloses that the beam failure is determined when the number of beam failure instances exceeds a beam failure instance threshold).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by determining that the second event occurs when the number of occurrences of the first event exceeds a constant value as taught by Zhang because beam-formed transmission and reception by implementing beam failure recovery (Zhang, ¶2 & ¶13).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
However, Claim 8 of the ‘011 Patent does not disclose the first event comprises a beam failure instance, and the second event comprises beam failure.
Zhang, a prior art reference in the same field of endeavor, teaches the first event comprises a beam failure instance, and the second event comprises beam failure (¶52, Zhang discloses a beam failure instance and a beam failure).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring the first event comprises a beam failure instance, and the second event comprises beam failure as taught by Zhang because beam-formed transmission and reception by implementing beam failure recovery (Zhang, ¶2 & ¶13).

Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 15, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
However, Claim 8 of the ‘011 Patent does not disclose at least one of the following is applied: the signal in the first signal set q0 comprises a channel state information reference signal (CSI-RS); or, a signal in the second signal set ql comprises a CSI-RS, a synchronization signal/physical broadcast channel (SS/PBCH) block.
Zhang, a prior art reference in the same field of endeavor, teaches at least one of the following is applied: 
the signal in the first signal set q0 comprises a channel state information reference signal (CSI-RS) (¶72-73 & Fig. 4 (S410), Zhang further discloses that the at least one signal can be a set of signal comprising Channel State Information Reference Signals (CSI-RS) and Synchronization Signal Blocks (SSB).  Examiner correlates "a first event" to measuring data associated with a CSI-RS or SSB); or, 
a signal in the second signal set ql comprises a CSI-RS, a synchronization signal/physical broadcast channel (SS/PBCH) block (¶72-73 & Fig. 4 (S410), Zhang further discloses that the at least one signal can be a set of signal comprising Channel State Information Reference Signals (CSI-RS) and Synchronization Signal Blocks (SSB).  Examiner correlates "a first event" to measuring data associated with a CSI-RS or SSB).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring at least one of the following is applied: the signal in the first signal set q0 comprises a channel state information reference signal (CSI-RS); or, a signal in the second signal set ql comprises a CSI-RS, a synchronization signal/physical broadcast channel (SS/PBCH) block as taught by Zhang because beam-formed transmission and reception by implementing beam failure recovery (Zhang, ¶2 & ¶13).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
However, Claim 8 of the ‘011 Patent does not disclose each signal in the first signal set q0 is transmitted through a different beam.
Zhang, a prior art reference in the same field of endeavor, teaches each signal in the first signal set q0 is transmitted through a different beam (¶72-73 & Fig. 4 (S410), Zhang discloses the signals can be RSs and SSs associated with one or more Tx beams).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring each signal in the first signal set q0 is transmitted through a different beam as taught by Zhang because beam-formed transmission and reception by implementing beam failure recovery (Zhang, ¶2 & ¶13).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11083011 in view of Turtinen. 
Regarding Claim 14, Claim 8 of the ‘011 Patent discloses the terminal of claim 11.
However, Claim 8 of the ‘011 Patent does not disclose the threshold comprises a hypothetical Block Error Ratio (BLER).
Turtinen, a prior art reference in the same field of endeavor, teaches the threshold comprises a hypothetical Block Error Ratio (BLER) (¶5, Turtinen teaches that a beam instance failure condition further comprises a hypothetical PDCCH Block Error Ratio (BLER) threshold).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring that the threshold comprises a hypothetical Block Error Ratio (BLER) as taught by Turtinen because higher-layer beam management, such as beam failure detection or beam candidate detection in a higher layer such as a MAC entity, is improved (Turtinen, ¶14).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11083011 in view of Turtinen in further view of Ng. 
Regarding Claim 17, Claim 8 of the ‘011 Patent disclose the terminal of claim 11.
However, Claim 8 of the ‘011 Patent does not disclose each signal in the first signal set q0 is quasi-colocated with at least one control resource set.
Turtinen, a prior art reference in the same field of endeavor, teaches each signal in the first signal set q0 is quasi-colocated with at least one control resource set (¶5, Turtinen teaches that a radio link monitoring (RLM) reference signal (RS) is quasi-co-located with a demodulation reference signal (DMRS) within a Physical Downlink Control Channel (PDCCH).  Examiner correlates the PDCCH to a set of resources for control information, or CORESET).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring each signal in the first signal set q0 is quasi-colocated with at least one control resource set as taught by Turtinen because higher-layer beam management, such as beam failure detection or beam candidate detection in a higher layer such as a MAC entity, is improved (Turtinen, ¶14).
However, Claim 8 of the ‘011 Patent does not disclose each signal in the second signal set ql is quasi-colocated with at least one control resource set.
Ng, a prior art reference in the same field of endeavor, teaches each signal in the second signal set ql is quasi-colocated with at least one control resource set (¶217, Ng teaches that each synchronization signal block (SSB) is quasi-co-located with a control resource set (CORESET) associated to a Physical Downlink Control Channel (PDCCH)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 8 of the ‘011 Patent by requiring each signal in the second signal set ql is quasi-colocated with at least one control resource set as taught by Ng because beam management is more efficient (Ng, ¶56).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474